          Case 1:17-cr-00232-EGS Document 86 Filed 06/06/19 Page 1 of 1



U.S. District Court
District of Columbia
PDF FILE WITH AUDIO FILE ATTACHMENT

                                                  1:17−cr−00232
                                                  USA v. FLYNN
                                                  RE: Doc # ; Order



        Office :                 1 Washington, DC
        Case Type :              cr
        Case Number :            1:17−cr−00232
        Case Title :             USA v. FLYNN
        Session Date/Time :      Time unavailable
        Audio File Name :        Voicemail.mp3
        Audio File Size :        344.2 KB
        Audio Run Time :         Time unavailable



Help Using This File :

An audio file is embedded as an attachment in this PDF document. To listen to the file, click the Attachments tab
or the Paper Clip icon. Select the Audio File and click Open.
MPEG Layer−3 audio coding technology from Fraunhofer IIS and Thomson.

 This digital recording is a copy of a court proceeding and is provided as a convenience to the public.
 In accordance with 28 U.S.C.Â§ 753 (b) "[n]o transcripts of the proceedings of the court shall be
 considered official exept those made from the records certified by the reporter or other individual
 designated to produce the record."
